Citation Nr: 0901635	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-31 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a May 31, 1985 rating decision that denied service 
connection for a low back condition was clearly and 
unmistakably erroneous


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.  

FINDING OF FACT

The May 31, 1985 rating decision which reopened and denied 
the claim for service connection for a low back condition was 
based on the correct facts as they were known at that time 
and was in accordance with the existing law and regulations.  


CONCLUSION OF LAW

The May 1985 rating decision which denied the veteran's claim 
of entitlement to service connection for a low back condition 
is not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
his representative, if any, of the information and medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to obtain and submit to VA and which portion of 
the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has held that  the VCAA is inapplicable to claims of CUE in 
prior RO decisions.  See Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (regarding Board decisions); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding RO 
decisions).

A.  CUE

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). 38 C.F.R. § 3.105(a).  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  In determining whether a prior determination 
involves CUE, the Court has established a three-prong test.  
The three prongs are: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2)the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

The Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist by the RO may never form the basis of a valid 
claim of CUE, because it essentially is based upon evidence 
that was not of record at the time of the earlier rating 
decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).

B.  Analysis

The veteran contends that there was clear and unmistakable 
error in a May 1985 rating decisions that denied service 
connection for a low back condition.   

The Board notes that the veteran has alleged that the RO's 
March 1974 rating decision was the product of clear and 
unmistakable error.  The Board acknowledges the veteran's 
arguments with respect to the March 1974 rating decision; 
however the issue of clear and unmistakable error in that 
rating decision is not before the Board at this time.  The 
veteran appealed the March 1974 rating decision to the Board, 
and the decision was affirmed by an April 1975 Board 
decision.  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2008).  

The April 1975 Board decision it is final and is subject to 
revision only by a motion of clear and unmistakable error 
(CUE) or a motion for reconsideration, both filed with the 
Board.  See 38 C.F.R. §§ 20.1001, 20.1404 (2008).  The 
veteran has not filed a motion of CUE in the April 1975 Board 
decision.  As such, the Board cannot review an allegation of 
CUE in the March 1974 RO or the April 1975 Board decision.    

In April 1985, the veteran sought to reopen his claim of 
entitlement to service connection for a low back condition.  
The veteran submitted new evidence in support of his claim, 
including service personnel records, which noted that the 
veteran sprained his low back in 1967, post-service medical 
records of treatment for a back disability, and written 
statements.  In a May 1985 rating decision, the RO found that 
new and material evidence had been submitted and reopened the 
claim.   The RO denied service connection for a low back 
condition.  The RO determined that post-service evidence of a 
back disorder was first shown in October 1972, approximately 
five years after service.  The RO concluded that service 
connection was not warranted because the evidence failed to 
show continuity of symptomatology. 

The veteran contends that the May 1985 rating decision was 
clearly and unmistakably erroneous.  The veteran contends 
that the medical evidence and lay statements considered in 
conjunction with the May 1985 rating decision were so 
significant that service connection was warranted at that 
time.  The veteran also argues that the same type of evidence 
was considered in conjunction with the October 1999 rating 
decision that granted service connection for a low back 
condition.  The veteran's claim of CUE is based on a claim of 
an erroneous or inadequate interpretation of the evidence by 
the RO.  As noted above, an assertion of a failure to 
evaluate and interpret correctly the evidence is not a valid 
allegation of CUE.  See Damrel, supra.   The veteran has not 
alleged a misapplication of the law, nor has the veteran 
alleged that the correct facts, as known at the time, were 
not before the RO.  

In sum, the Board concludes that the May 1985 rating decision 
does not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error, and there is 
no basis upon which to find clear and unmistakable error in 
this decision.  The correct facts, as they were known at the 
time, were before the RO on May 31, 1985, and the RO 
correctly applied the statutory and regulatory provisions 
then in effect.  The Board therefore concludes that the May 
31, 1985 rating decision is not clearly and unmistakably 
erroneous.  The veteran's claim for revision or reversal of 
that decision must therefore be denied.


ORDER

CUE not having been shown, the claim for revision or reversal 
of a May 31, 1985 rating decision that denied the veteran's 
claim for service connection for a low back condition is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


